PER CURIAM.
There is a clean-cut conflict in the evidence. The plaintiff testified that defendant left him, in 1885, without cause and against his wishes, and had ever since, without reason, refused to return and live with him. There was sufficient corroboration. Letters introduced in evidence and the testimony of friends and members of the family tended to show that plaintiff was happy with his wife, and treated her kindly; and his father testified that defendant told him, in 1885, she would not live with the plaintiff any longer. That she has not in fact lived with him is undisputed. The court heard the conflicting statements of the parties, weighed the evidence, and we are not at liberty to set our judgment against this conclusion, even though our conviction should be that the defendant’s evidence preponderates. The court did not err in its ruling as to the admissibility of certain evidence. Judgment and order affirmed.